Memorandum Opinion
These cases, consolidated below, raise the issue whether, under an uninsured motorist clause of an insurance policy, an insurance company is liable in excess of the $20,000 policy limit for damages due to loss of consortium arising out of bodily injury to one person, where an insured suffers an injury and a spouse suffers a consequential loss of consortium. An arbitrator awarded $20,000 to Pierrette Bisson for injuries suffered and $9,000 to her husband, Roger, for loss of consortium. Refusing to confirm the $9,000 award to Roger Bisson, the Master (Robert T. Griffith, J., Ret.) recommended, and the Trial Court {Goode, J.) approved, a ruling that “the policy limit for one bodily injury in the accident is $20,000, and the claim for the loss of consortium in this case arises from the bodily injury to Pierrette Bisson” and thus “the policy limit has been exhausted by the payment to her.” We affirm.
In this case, the policy contained a limit of $20,000 for bodily injury to one person and a limit of $40,000 for bodily injury to two or more persons arising out of a single accident. The plaintiff contends that loss of consortium is a separate bodily injury, triggering the $40,000 limit. We disagree.
A spouse has a separate cause of action for loss of consortium, RSA 507:8-a; Bean v. Miller, 122 N.H. 681, 684, 448 A.2d 424, 426 (1982), but it is not a separate “bodily injury,” triggering the multiple injury limit. See id. at 684, 448 A.2d at 426. Although the language of the policy here contains a definition of “bodily injury” that includes “sickness or disease,” we do not find loss of consortium to be included in these terms either. The master *749correctly determined that $20,000 was the limit of the insurer’s liability.

Affirmed.